UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ROBERT DAVID BROWN,                   
                Plaintiff-Appellee,
                v.
RICK WIITA,
               Defendant-Appellant,
                                                No. 00-1886
               and
MICHAEL J. BROWN, Sheriff of
Bedford County; J. W. QUARLES;
KEVIN M. ADAMS; UNNAMED AGENTS,
                       Defendants.
                                      
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                         (CA-99-275-7)

                     Argued: February 26, 2001

                      Decided: April 23, 2001

Before WILKINSON, Chief Judge, TRAXLER, Circuit Judge, and
      T. S. ELLIS, III, United States District Judge for the
       Eastern District of Virginia, sitting by designation.



Reversed and remanded with instructions by unpublished per curiam
opinion.
2                          BROWN v. WIITA
                            COUNSEL

ARGUED: Jim Harold Guynn, Jr., GUYNN & DILLON, P.C., Roa-
noke, Virginia, for Appellant. Terry N. Grimes, FRANKLIN COM-
MONS, P.C., Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  In this mistaken-identity arrest case, appellant Lieutenant Rick
Wiita of the Bedford County Sheriff’s Office (BCSO) appeals from
an order of the district court denying his motion for summary judg-
ment on qualified immunity grounds. We reverse.

                                  I.

   Appellee, Robert David Brown, brought this action under 42
U.S.C. § 1983 against Lieutenant Wiita and others for alleged viola-
tions of his Fourth Amendment rights when he was mistakenly
arrested for cocaine distribution on February 24, 1998 by Sergeant
Kevin Adams and Deputy J.W. Quarles of the BCSO. Sergeant
Adams and Deputy Quarles made the arrest at the direction of Lieu-
tenant Wiita.

   The mistaken arrest of Robert David Brown grew out of the under-
cover operations of another BCSO officer, First Sergeant Ross Sheets.
On April 10, 1997, Sergeant Sheets, operating undercover, purchased
one-eighth of an ounce of powder cocaine for $250 from a white male
known as "Robert Brown." This purchase occurred on Route 24 in
Bedford County, Virginia. Sergeant Sheets described the individual
selling the cocaine as a white male, approximately 5’9" tall, 28 to 34
years old, with brown hair and brown eyes. Some time later, Sergeant
                            BROWN v. WIITA                              3
Sheets attempted unsuccessfully to locate "Robert Brown" in Roa-
noke, Virginia and was advised that "Robert Brown" had moved to
the Smith Mountain Lake area located in Bedford County, Virginia.

   On February 6, 1998, Lieutenant Wiita testified before a Grand
Jury that a "Robert Brown" had been involved in a hand-to-hand sale
of cocaine with Sergeant Sheets. As a result of this testimony, the
Grand Jury returned an indictment for "Robert Brown," and the Bed-
ford County Clerk’s Office then issued a capias for this person’s
arrest. The capias, however, included neither "Robert Brown’s" physi-
cal description, nor his address.

   Lieutenant Wiita then began an investigation to acquire additional
information that would enable him to locate and arrest the "Robert
Brown" who had engaged in the drug transaction with Sergeant
Sheets on April 10. At this point, Lieutenant Wiita knew only the
information provided by Sergeant Sheets, namely, "Robert Brown’s"
physical description and the fact that "Robert Brown" had recently
moved to the Smith Mountain Lake area.1 Lieutenant Wiita testified
that after receiving the capias, he instructed a dispatcher to check the
Virginia Computer Information Network ("VCIN") for additional
information about the suspect. The VCIN search, which included the
suspect’s name and the physical description provided by Sergeant
Sheets, identified only one individual—a Robert David Brown who
resided on Smith Mountain Lake Parkway. Significantly, the VCIN
database described Robert David Brown as a white male, 5’7" tall,
thirty-five years of age, with brown hair and brown eyes. And, Lieu-
  1
   In the course of oral argument, appellee’s counsel mistakenly con-
tended that at the time Lieutenant Wiita directed his officers to execute
the capias, the only information he had was the suspect’s name—"Robert
Brown." The record reflects otherwise, showing instead that prior to
seeking the indictment, Lieutenant Wiita had not just the suspect’s name,
but also Sergeant Sheets’s physical description of the "Robert Brown"
and the fact that this person had recently moved to the Smith Mountain
Lake area. Moreover, the record reflects that by the time he directed that
the arrest be carried out, Lieutenant Wiita had also determined from a
computer search that there was only one "Robert Brown"—i.e., appellee
Robert David Brown—who lived in the Smith Mountain Lake area and
matched the suspect’s description. (J.A. at 226-28).
4                            BROWN v. WIITA
tenant Wiita further testified that he believed that the information
from the VCIN search also revealed that this individual had recently
moved to the Smith Mountain Lake area and that if there had been
other Robert Browns in that area, he would have expected the VCIN
search to have identified these other individuals. Based on this
information—the description that matched Sheets’s description and
the address in the Smith Mountain Lake area—Lieutenant Wiita felt
certain that the "Robert Brown" named in the indictment was the
Robert David Brown identified by the VCIN search. Accordingly, on
February 24, 1998, Lieutenant Wiita directed Sergeant Adams and
Deputy Quarles to arrest Robert David Brown.2 The officers pro-
ceeded to Robert David Brown’s residence on Smith Mountain Lake
Parkway and arrested appellee for distribution of cocaine. Throughout
the arrest, Robert David Brown maintained his innocence and told the
officers they had the wrong person. Nevertheless, the officers took
appellee into custody and brought him before a magistrate, who
released him on bond. On March 5, 1998, the BCSO was informed
that the wrong person had been arrested. Lieutenant Wiita promptly
contacted Sergeant Sheets, who was assisting the DEA with under-
cover drug operations in Florida, and faxed him appellee’s picture.
Sergeant Sheets confirmed that Robert David Brown was not the
"Robert Brown" from whom he had purchased drugs. Accordingly, on
March 26, 1998, all charges against Robert David Brown were dis-
missed.

  Thereafter, Robert David Brown filed the instant § 1983 action
against Lieutenant Wiita, Sheriff Michael Brown, Deputy Quarles,
and Sergeant Adams for alleged violations of his Fourth, Fifth, and
Fourteenth Amendment rights. State claims for malicious prosecution
and false imprisonment were also included. Defendants filed a motion
to dismiss portions of the amended complaint. In resolving this
motion, the district court dismissed the § 1983 claim against Sheriff
    2
   Shortly after receiving the VCIN search results, Lieutenant Wiita also
requested a photograph of Robert David Brown from the Virginia
Department of Motor Vehicles. At the evidentiary hearing, Lieutenant
Wiita testified that because these photographs generally take four to six
weeks to obtain and because he felt certain that he had located the indi-
vidual identified in the capias, he did not wait to receive this photograph
before arresting the appellee.
                            BROWN v. WIITA                             5
Brown in his official capacity. See Brown v. Brown, C.A. No. 99-275-
7 (W.D. Va. Feb. 22, 2000). Defendants then moved for summary
judgment, which was granted in part and denied in part. The district
court granted defendants’ summary judgment motion on (i) all claims
against Quarles and Adams, (ii) the § 1983 and malicious prosecution
claims against Sheriff Brown, and (iii) the malicious prosecution
claim against Lieutenant Wiita. The district court denied summary
judgment on the § 1983 and false imprisonment claims against Lieu-
tenant Wiita, ruling that he was not entitled to qualified immunity.
See Brown v. Brown, C.A. No. 99-275-7 (W.D. Va. Jun. 12, 2000)
(granting in part and denying in part defendants’ motion for summary
judgment). Lieutenant Wiita appeals this decision, which we review
de novo. See Mensh v. Dyer, 956 F.2d 36, 39 (4th Cir. 1992).

                                   II.

   The purpose of qualified immunity is to ensure that government
officials performing discretionary functions can "perform their duties
free from the specter of endless and debilitating lawsuits." Torchinsky
v. Siwinski, 942 F.2d 257, 260 (4th Cir. 1991). Without qualified
immunity, there is a substantial risk that the fear of personal liability
and harassing litigation will "unduly inhibit officials in the discharge
of their duties." Anderson v. Creighton, 483 U.S. 635, 638 (1987).
Accordingly, government officials are entitled to qualified immunity
for civil damages to the extent that "their conduct does not violate
clearly established statutory or constitutional rights of which a reason-
able person would have known." Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982); see also Pritchett v. Alford, 973 F.2d 307, 312 (4th Cir.
1992). Thus, Lieutenant Wiita is entitled to qualified immunity if a
reasonable person in his position would not have appreciated that his
conduct would violate Robert David Brown’s rights.

   Appellee argues that Lieutenant Wiita is not entitled to qualified
immunity because he failed to take additional steps to verify that Rob-
ert David Brown was the "Robert Brown" identified in the capias.
Specifically, he argues that Lieutenant Wiita should have (i) waited
for the photograph he had ordered from the Department of Motor
Vehicles, (ii) contacted Sergeant Sheets and the Commonwealth’s
attorney, or (iii) consulted local telephone directories before directing
Robert David Brown’s arrest.
6                          BROWN v. WIITA
   The reasonableness of Lieutenant Wiita’s belief that he was arrest-
ing the correct person must be judged by an objective standard in light
of the facts he possessed at the time of the arrest. See Anderson, 483
U.S. at 640; Rowland v. Perry, 41 F.3d 167, 173 (4th Cir. 1994)
(qualified immunity inquiry "must be filtered through the lens of the
officer’s perception at the time of the incident in question"). In other
words, the qualified immunity reasonableness determination is based
on evidence reasonably available to the police officer and in light of
any exigencies present. See Pritchett, 973 F.2d at 312-13. And impor-
tantly, this inquiry must not result in a "second-guessing" of the offi-
cer’s actions "with the benefit of 20/20 hindsight." Rowland, 41 F.3d
at 174. This is so because officers executing a warrant are "not
required to investigate independently every claim of innocence," or to
be absolutely certain that the person arrested is the person identified
in the warrant. Mensh, 956 F.2d at 40. Instead, "sufficient probability,
not certainty, is the touchstone of reasonableness under the Fourth
Amendment." Hill v. California, 401 U.S. 797, 804 (1971). Mistaken
identity errors, of course, will inevitably occur from time to time, but
the law sensibly recognizes that "[n]ot every mix-up in the issuance
of an arrest warrant, even though it leads to the arrest of the wrong
person . . . automatically constitutes a constitutional violation for
which a remedy may be sought under . . . [section] 1983." Thompson
v. Prince William County, 753 F.2d 363, 364 (4th Cir. 1985). In sum
officers who mistakenly arrest the wrong person are immune from
§ 1983 liability unless they act in an objectively unreasonable manner
in the circumstances, as for example, in failing to investigate readily
available exculpatory evidence. See, e.g., Clipper v. Takoma Park,
876 F.2d 17 (4th Cir. 1989).

   These principles, applied here, compel the conclusion that Lieuten-
ant Wiita’s belief that Robert David Brown was the individual identi-
fied in the arrest warrant was objectively reasonable in light of the
circumstances as they appeared to Lieutenant Wiita at the time he
ordered appellee’s arrest. Those circumstances were (i) that Robert
David Brown and the individual identified in the capias—"Robert
Brown"—shared the same first and last names, (ii) that the physical
description of "Robert Brown" provided by the undercover officer
matched quite closely Robert David Brown’s description in the VCIN
database, (iii) that consistent with information concerning "Robert
Brown," Robert David Brown lived in the Smith Mountain Lake area,
                             BROWN v. WIITA                              7
and (iv) that the VCIN search identified only one individual with the
first name, "Robert," and the last name, "Brown," matching the physi-
cal description of the suspect "Robert Brown" and living in the Smith
Mountain Lake area. Based on this evidence, it was objectively rea-
sonable for Lieutenant Wiita to conclude that Robert David Brown
was the "Robert Brown" identified in the capias, even though this
conclusion proved later to be mistaken.

    Nor is this a novel result; several courts analyzing mistaken iden-
tity arrests have granted qualified immunity on substantially similar
facts. For example, in Hill v. California, the Supreme Court found
that the officers’ belief that the person mistakenly arrested was the
suspect was reasonable in light of the circumstances, namely that the
individual arrested fit the physical description of the suspect, was in
the suspect’s home, and could not provide a convincing explanation
for his presence in the suspect’s home. See Hill, 401 U.S. at 802-04.
Significantly, the arrest was held objectively reasonable despite the
fact that the individual arrested maintained his innocence and pro-
duced identification that supported his claim of mistaken identity. In
this respect, the Supreme Court noted that "aliases and false identifi-
cations are not uncommon." Hill, 401 U.S. at 803. Similarly, in
Thompson v. Prince William County, we upheld the reasonableness of
an officer’s belief that the person he arrested was the individual iden-
tified in the arrest warrant despite discrepancies in height, weight, eye
color, and hair color. There, we held the officer’s belief was reason-
able because the suspect and the person arrested shared the same first
name and had a close connection with the registered vehicle at issue
in the case. See Thompson, 753 F.2d at 365. Here, because Lieutenant
Wiita had substantially the same amount of information as the officers
in Hill and Thompson, he is entitled, as they were, to qualified immu-
nity.3
  3
   Our sister circuits have reached similar results. For example, in Black-
well v. Barton, 34 F.3d 298 (5th Cir. 1994), the Fifth Circuit granted
qualified immunity where the officer reasonably believed that he was
arresting the suspect because the person he arrested was of the "same
height and weight, sex, race, age, nickname, and [was present] at the
location where he expected to find [the suspect]." Id. at 304; see also
United States v. Zipperian, Crim. No. 91-61-1-JKS, 977 F.2d 594 (9th
Cir. Sep. 22, 1992) (unpublished) (noting that officers’ belief that they
8                             BROWN v. WIITA
   Moreover, that Robert David Brown protested his innocence or that
Lieutenant Wiita could have waited to receive the Department of
Motor Vehicles photograph does not detract from the reasonableness
of Lieutenant Wiita’s belief that he was arresting the correct person.4
As noted, an officer is not required to "exhaust every potentially
exculpatory lead or resolve every doubt about a suspect’s guilt before
probable cause is established." Torchinsky, 942 F.2d at 264. It will
always be possible to take additional investigatory steps. But the law
sensibly does not determine reasonableness based on "second-
guessing . . . with the benefit of 20/20 hindsight."5 For example, in
Mensh, we upheld the reasonableness of an arrest where officers mis-
takenly arrested the father of the suspect, even though the officers
could have waited for clearer photographs or secured an additional
physical description of the suspect before executing the warrant. See
Mensh, 956 F.2d at 37. Similarly, in the case at bar, while Lieutenant
Wiita might have avoided the mistake by conducting additional inves-

had arrested the suspect was reasonable in light of "the circumstances
surrounding the arrest, including the physical similarities between [the
defendant and the suspect], the matching descriptions of the car and the
pit bull, the fact that the arrest occurred at night, and the actions of [the
defendant]"); Gero v. Henault, 740 F.2d 78, 85 (1st Cir. 1984) (noting
that facts available to officer, including identification by victim, provided
"compelling reasons for the police reasonably to believe" that the indi-
vidual he arrested was the suspect).
    4
      In this respect, the instant facts are easily distinguished from the facts
in Clipper v. Takoma Park, 876 F.2d 17 (4th Cir. 1989). In Clipper, sig-
nificantly, the officers were in possession of photographs that, if viewed,
would have established that the individual arrested was not the suspect.
In addition, the officers, in Clipper, failed to interview individuals,
whose names were provided by the individual arrested, and who would
have verified that the individual was with them at the time the crime was
committed. Clipper, unlike the case at bar, was an instance of an officer
who unreasonably failed to investigate readily available exculpatory evi-
dence.
    5
      Rowland, 41 F.3d at 174; see also Thompson, 753 F.2d at 365 ("[I]t
simply demands too much to expect police officers on the basis of slight
discrepancies of height . . . and weight or in color of eyes . . . and hair
. . . to abandon obtention or execution of a warrant on someone who, for
other strong indications . . ., meets the warrant’s description.").
                             BROWN v. WIITA                              9
tigation, the law does not require him to do so where, as here, it was
reasonable for him to conclude on the basis of the information he had
that Robert David Brown was the "Robert Brown" identified in the
capias.

                                   III.

   For the foregoing reasons, Lieutenant Wiita is entitled to qualified
immunity, and accordingly, the district court’s denial of his motion
for summary judgment is reversed, and the matter is remanded with
instructions to enter summary judgment for Lieutenant Wiita.6

             REVERSED AND REMANDED WITH INSTRUCTIONS
  6
    Lieutenant Wiita is also entitled to qualified immunity with respect to
the state false imprisonment claim, as it is settled Virginia law that an
officer cannot be found liable for false imprisonment if he acted "in good
faith and with reasonable belief in the validity of the arrest." See
DeChene v. Smallwood, 226 Va. 475, 479 (1984).